DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 11/11/2021. Claims 1, 2, 4-8, 10, 12-14 and 16-20 are amended, Claims 1-20 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Drawing objections have been withdrawn in view of amendments.
Claim rejections under 35 U.S.C. 112 (a) and 112(b) have been withdrawn in view of amendments.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Kaminka et al. (US 2018/0311822) and CN103914069 fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-12 depend upon either directly or indirectly independent claim 1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 13, the closest prior arts, the closest prior arts, Kaminka et al. (US 2018/0311822) and CN103914069 fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 13. Therefore, Claim 13 is considered novel and non-obvious and is therefore allowed. Claims 14-19 depend upon either directly or indirectly independent claim 13; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 20, the closest prior arts, the closest prior arts, Kaminka et al. (US 2018/0311822) and CN103914069 fail to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 20. Therefore, Claim 20 is considered novel and non-obvious and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mekong et al. (US 2008/0119961) discloses, “Methods, Apparatus, and And Medium for Estimating Pose of Mobile Robot Using Particle Filter”;

Mekong et al. (US 2009/0024251) discloses, “Method and Apparatus for Estimating Pose of Mobile Robot Using Particle Filter”;
Schuller et al. (US 2018/0176735) discloses, “Method and System for Locating a Mobile Device”;
Henle et al. (US 2018/0253108) disclose, “MOBILE ROBOT SYSTEM AND METHOD FOR GENERATING MAP DATA USING STRAIGHT LINES EXTRACTED FROM VISUAL IMAGES”;

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/B M M HANNAN/Primary Examiner, Art Unit 3664